Exhibit 10.2

[regions-logo.jpg]

  October 1, 2007

Mr. C. Dowd Ritter
[Address]

  Re: Supplemental Retirement Agreement

Dear Dowd:

        The purpose of this AGREEMENT (the “Agreement”) is to set forth the
understanding between Regions Financial Corporation (the “Company”) and you in
respect of certain supplemental retirement benefits and other benefits and
obligations. This Agreement is being entered into in conjunction with the
Company and you agreeing, as of the effective date of this Agreement, to
terminate your employment agreement (the “Employment Agreement”).

1.

Purpose, Effectiveness and Interpretation.


 

     (a)  Purpose. The Company and you desire to set forth the terms of certain
supplemental retirement benefits and other benefits and obligations. You should
review this Agreement carefully for the terms and conditions that will apply.


 

     (b)  Interpretation. Some of the terms used in this Agreement are defined
in the attached Annex, which also includes some of the general provisions that
govern this Agreement. The Annex is a part of this Agreement, and you should
refer to the Annex as you review the rest of this Agreement.


  -2-



 

     (b)  Effectiveness. If you agree to the terms and conditions of this
Agreement, please execute and return a copy of this Agreement to the Executive
Compensation Department of Regions. This Agreement will become effective on
execution by both you and the Company.


2.

Supplemental Retirement Benefits; Medical Coverage; Officer and Director
Insurance; Time and Form of Payment


 

     (a)  Supplemental Retirement Benefits. Upon termination of your employment
with the Company, you shall be entitled to receive a supplemental retirement
benefit (the “Retirement Benefit”) equal to the greater of (i) the lump sum
amount of your Employment Agreement Retirement Benefit and (ii) the lump sum
amount of your SERP Benefit. The lump sum amount of your Employment Agreement
Retirement Benefit shall be calculated based on the assumption that the
Employment Agreement Retirement Benefit is paid as a joint and 50% survivor
annuity, with the discount and mortality assumptions being the same as those
assumptions under the SERP, as in effect from time to time; provided, however,
that in the event of your death before termination of your employment with the
Company, your lump sum Employment Agreement Retirement Benefit shall be
calculated assuming you had retired before your death and had selected a joint
and 100% survivor annuity. The lump sum amount of your SERP Benefit shall be
calculated based on the assumptions under the SERP, as in effect from time to
time.


 

     (b)   Medical Coverage. Upon termination of your employment with the
Company for any reason, the Company shall continue to provide you and your then
current spouse with medical and dental benefits for the remainder of each of
your lives on a basis no less favorable than those benefits provided to you
immediately prior to such termination (your ‘Medical Benefits”). In accordance
with Section 409A of the Code, the amount of Medical Benefits that you and your
spouse receive during any calendar shall not affect the benefits to be provided
to you in any other calendar year and your right to receive the Medical Benefits
is not subject to liquidation or exchange for another benefit.


 

     (c)  Officer and Director Insurance. The Company shall continue officer


  -3-



 

and director liability insurance under substantially the same terms and
conditions as are in effect immediately prior to termination of your employment
at no cost to you until the statute of limitations expires on claims arising
prior to such termination and shall continue indemnification and advancement of
litigation expenses to the maximum extent and for the maximum period permitted
by law; provided, however, that the amount of expenses for which you may receive
an advancement during a calendar year shall not affect the amount of expenses
for which you are eligible for reimbursement in any other calendar year. Your
right to advancement for fees and expenses is not subject to liquidation or
exchange for another benefit.


 

     (d)  Form and Time of Payment. The Retirement Benefit payable under Section
2(a) above shall be payable in a lump sum payment within 30 days following
termination of your employment with the Company. In the event of your death
prior to termination of your employment with the Company, the Retirement Benefit
shall be payable to your spouse, if she survives you, in a lump sum within 30
days following your death. Notwithstanding anything herein to the contrary, (A)
if you are a “specified employee” at the time you separate from service with the
Company and any payment or benefit payable to you under this Agreement or the
SERP or any other plan, program arrangement or agreement maintained by the
Company is determined to constitute non-qualified deferred compensation, such
payment shall be made or such benefit shall be provided on the date that is six
months after your separation from service with the Company, all as determined in
accordance with Section 409A of the Code, and (B) if you separate from service
with the Company on or before December 31, 2007, any amount that you are
entitled to receive under this Agreement will be paid to you at the times
contemplated under the Employment Agreement (as determined by the Company in
accordance with Section 409A of the Code). For purposes of this Agreement, each
reference to a joint and survivor annuity shall be based on the assumption that
the survivor is your surviving spouse, not an alternate payee.


  -4-



 

     (e)  Definitions. For purposes of this Agreement, the following terms have
the meaning indicated:


          “Employment Agreement Retirement Benefit” means an amount equal to the
Total Retirement Benefit less the Pension Plan Benefit.


          “Final Average Pay” means the average of the sum of your highest
annual base salary and annual bonuses for three of the five years prior to your
retirement.


          “Pension Plan Benefit” means your benefit under the Company’s
tax-qualified defined benefit pension plan, payable as a joint and 50% survivor
annuity.


          “ SERP” means the AmSouth Bancorporation Supplemental Retirement Plan,
as amended.


          “ SERP Benefit” means the benefit you would be entitled to receive
under the SERP.


          “Total Retirement Benefit” means an annual retirement benefit as set
forth in the chart below:


Age at which
Retirement
Benefits Begin Accrual Factor for Replacement
% of Final Average Pay assuming
Retirement age 62 or older Early Payment
Reduction Factor Total Retirement
Benefit 59 57% 91% 51.87% of Final Average Pay 60 58% 94% 54.52% of Final
Average Pay 61 59% 97% 57.23% of Final Average Pay 62 or older 60% 100% 60% of
Final Average Pay


3.

Confidential Information; Noncompetition.


 

     (a)  Confidential Information. You shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies,


  -5-



 

and their respective businesses, which shall have been obtained by you during
your employment by the Company or any of its affiliated companies and which
shall not be or become public knowledge (other than by acts by you or your
representatives in violation of this Agreement). After termination of your
employment with the Company, you shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.


 

     (b)  Noncompetition. Without the prior written consent of the Company,
during the period of your employment with the Company and for twenty-four (24)
months following termination of your employment, you shall not, as an employee
or an officer, engage directly or indirectly in any business or enterprise which
is “in competition” with the Company or its successors or assigns. For purposes
of this Agreement, a business or enterprise will be deemed to be “in
competition” if it is a banking institution, the headquarters of which is within
one hundred (100) miles from the location of your principal job location or
office at the time of termination of employment. However, you shall be allowed
to purchase and hold for investment less than three percent (3%) of the shares
of any corporation whose shares are regularly traded on a national securities
exchange or in the over-the-counter market.


 

     (c)  In the event of a breach or threatened breach of this Section 3, you
agree that the Company shall be entitled to injunctive relief in a court of
appropriate jurisdiction to remedy any such breach or threatened breach. You
acknowledge that damages would be inadequate and insufficient.


 

     (d)  Any termination of your employment or of this Agreement shall have no
effect on the continuing operation of this Section 3. In no event shall an
asserted violation of the provisions of this Section 3 constitute a basis for
deferring or withholding any amounts otherwise payable to you under this
Agreement.


  -6-



4.

Effect of Excise Tax.


 

     (a)  General. This Section 4 will apply to all Payments, including any
Payments you receive in respect of the merger of the Company and AmSouth
Bancorporation. In the event of a determination that any Payments are subject to
the Excise Tax, the Company shall pay to you an amount, within 30 days of the
determination of the amount (but in any event no later than by the end of your
taxable year next following the taxable year in which the Excise Tax is
remitted), which, on an after-tax basis (including federal income and excise
taxes, and state and local income taxes) equals the Excise Tax. However, if the
total Payments do not exceed 110% of the Excise Limit, the total Payments will
be reduced to the Excise Limit. For purposes of this Section 4, you shall be
deemed to pay federal, state and local income taxes at the highest marginal rate
of taxation for the calendar year in which the gross up payment is to be made,
taking into account the maximum reduction in federal income taxes which could be
obtained from deduction of state and local income taxes.


 

     (b)  Determinations. All determinations required to be made under this
Section 4, including as to any underlying assumptions, will be made by the
Accounting Firm. If your Payments are reduced to the Excise Limit, the
Accounting Firm will provide you with a written opinion, in form and substance
reasonably satisfactory to you, that (1) you are not required to pay any Excise
Tax and (2) your not reporting any Excise Tax on your applicable federal income
tax return will not result in the imposition of a negligence or similar penalty.
The Company will bear all fees and expenses of the Accounting Firm, including
any costs of retaining experts. Determinations by the Accounting Firm in
accordance with this Section 4(b) will be binding other than as provided in
Section 4(c).


 

     (c)  Overpayment and Underpayment. As a result of uncertainty and
complexities in applying Section 4999 of the Code, it is possible that there may
be an Overpayment or an Underpayment. If the Accounting Firm, the Company (which
includes the position taken by the Company or any of its affiliates (as
constituted from time to time, the “Group”) on its federal income


  -7-



 

tax return), the Internal Revenue Service, or a court determines that there has
been an Underpayment, the Company will pay you the Underpayment within 10 days
of determination (but in any event no later than by the end of your taxable year
next following the taxable year in which the Underpayment is remitted), together
with interest at the applicable federal rate (as defined in Section 1274(d) of
the Code) for the term of the Underpayment. If a final determination of a court
or an Internal Revenue Service proceeding (that has been finally and
conclusively resolved) establishes that there has been an Overpayment, the
Overpayment will be deemed for all purposes to be a loan to you that was made on
the date you received the Overpayment. You agree to repay the Overpayment on
demand.


5.

Fees and Expenses; Governing Law; Waiver of Jury Trial; Jurisdiction and Choice
of Forum; Counterparts.


 

     (a)  Fees and Expenses. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses reasonably incurred by you as a
result of any contest by the Company, you or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee thereof. Reimbursement of your fees and expenses shall be made within
30 days of the date you submit a request for reimbursement, but in no event
shall any such amount be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such fees and expenses.
However, the Company shall not be liable for any such fees or expenses if a
court determines that the position taken by you with respect to such contest is
an unreasonable position or is frivolous. In the event the determination
described in the preceding sentence is made, you shall promptly repay to the
Company any reimbursement of fees and expenses that you received from the
Company before the date of such determination, together with interest at the
applicable federal rate (as defined in Section 1274(d) of the Code). The amount
of reimbursement for fees and expenses for which you may be reimbursed during a
calendar year shall not affect the amount of fees and expenses for which you are
eligible for reimbursement in any other calendar year. Your right to
reimbursement for fees and expenses is not subject to liquidation or


  -8-



 

exchange for another benefit.


 

     (b)  Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Alabama applicable to contracts made and
to be performed entirely within that state.


 

     (c)  Waiver of Jury Trial. To the extent permitted by law, you and the
Company waive any and all rights to a jury trial with respect to any matter
related to your employment with the Company.


 

     (d)  Jurisdiction and Choice of Forum. You and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
Birmingham, Alabama over any contest related to this Agreement, your employment
or termination of your employment. This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated in this Section 5(d) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 5(d) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 5(d), and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 5(d).


 

     (e)  Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.


  -9-



        If you agree to the terms and conditions of this Agreement, please
execute and return a copy of this Agreement to the Executive Compensation
Department of the Company.

   REGIONS FINANCIAL CORPORATION


   By:      

--------------------------------------------------------------------------------

   Name:
Title:
   Date:      

--------------------------------------------------------------------------------


AGREED AND ACKNOWLEDGED:


--------------------------------------------------------------------------------

C. Dowd Ritter       Date:

--------------------------------------------------------------------------------


ANNEX TO AGREEMENT OF C. DOWD RITTER

Some of the terms used in the attached Agreement are defined in this Annex,
which also includes some of the general provisions that govern the Agreement.
This Annex is a part of this Agreement, and you should refer to this Annex as
you review the Agreement.


1. DEFINITIONS.

        For purposes of the Agreement, the following terms have the meanings
indicated:

  Terms Relating to Excise Tax


          “Accounting Firm” means any independent, nationally recognized public
accounting firm that (1) the Company selects before a change in control or (2)
that is reasonably acceptable to you and selected by the surviving company after
a change in control.


          “Excise Limit” means the greatest amount of Payments that could be
made to you without giving rise to Excise Tax.


          “Excise Tax” means the excise tax imposed by Section 4999 of the Code
and any related interest or penalties incurred by you.


          “Payment” means any payment made or benefit provided, including any
awards and distributions, to you or for your benefit (i) by the Group, whether
or not pursuant to this Agreement, or (ii) by any other entity in connection
with a change in the ownership or effective control of any member of the Group
or a change in the ownership of a substantial portion of the assets of the
Group.


          “Overpayment” means any Payment that is above the amount provided in
Section 4(a) of the Agreement.


          “Underpayment” means any Payment that is not made, consistent with the
determination of the Accounting Firm or the Company pursuant to Section 4(d) of
the Agreement, but that should have been made pursuant to the correct


C. Dowd Ritter -2-



  application of Section 4(a) of the Agreement.



2. EFFECT ON OTHER AGREEMENTS.

    (a)        Prior Employment Agreements and Severance Rights. This Agreement
will supersede your Employment Agreement and any earlier employment, severance
or similar rights you may have with any member of the Group.


    (b)        Effect on Other Agreements; Entire Agreement. This Agreement is
the entire agreement between you and the Company with respect to the benefits
contemplated by this Agreement and supersedes any earlier agreement, written or
oral, with respect to the subject matter of this Agreement. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.



3. SUCCESSORS.

    (a)        Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 3(a), whether voluntary or involuntary, will be
void.


    (b)        Assumption by any Surviving Company. Before the effectiveness of
any Business Combination, the Company will cause (i) the Surviving Company to
unconditionally assume this Agreement in writing and (ii) a copy of the
assumption to be provided to you. After the Business Combination, the Surviving
Company will be treated for all purposes as the Company under this Agreement.



4. GENERAL PROVISIONS.

 

    (a)        Construction. (i) References to the following terms have the
meanings stated:


          1.   To Sections are to sections of this Agreement unless


C. Dowd Ritter -3-



  otherwise stated.


        2.   To any contract (including this Agreement) are to the contract as
amended, modified, supplemented or replaced from time to time.


        3.   To any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.


        4.   To any governmental authority include any successor to the
governmental authority.


        5.   To any plan include any programs, practices and policies.


        6.   To any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority.


        7.   To any affiliate of any entity are to any person or other entity
directly or indirectly controlling, controlled by or under common control with
the first entity.


    (ii)        The various headings in this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of the Agreement or this Annex.


    (iii)        Unless the context requires otherwise, (A) words describing the
singular number include the plural and vice versa, (B) words denoting any gender
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation.”


    (iv)        It is your and the Group’s intention that this Agreement not be
construed more strictly with regard to you or the Group.


C. Dowd Ritter -4-



    (b)        Withholding. You and the Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the Group may
withhold from any payment any taxes that are required to be withheld under any
law, rule or regulation.


    (c)        Severability. If any provision of this Agreement is found by any
court of competent jurisdiction (or legally empowered agency) to be illegal,
invalid or unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected.


    (d)        No Set-off or Mitigation. Your and the Company’s respective
obligations under this Agreement will not be affected by any set-off,
counterclaim, recoupment or other right you or any member of the Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment.


    (e)        Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and will be deemed given (i) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (ii) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(iii) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this paragraph (e):


C. Dowd Ritter -5-



        If to you, to:

  C. Dowd Ritter
2949 Southwood Road
Birmingham, AL 35223


        If to the Company or any other member of the Group, to:

  Regions Financial Corporation
P.O. Box 10247
Birmingham, Alabama 35202
Attention: General Counsel
Facsimile: (205) 581-7629


        with a copy to:

  Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Attention: Marc Trevino
Facsimile: 212-558-3588


    (f)        Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Company acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.


    (g)        Amendments and Waivers. Any provision of this Agreement may be
amended or waived but only if the amendment or waiver is in writing and signed,
in the case of an amendment, by you and the Company or, in the case of a waiver,
by the party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a


C. Dowd Ritter -6-



waiver, and no partial exercise of any right or remedy will preclude any further
exercise.


    (h)        Third Party Beneficiaries. This Agreement will be binding on,
inure to the benefit of and be enforceable by the parties and their respective
heirs, personal representatives, successors and assigns. This Agreement does not
confer any rights, remedies, obligations or liabilities to any entity or person
other than you and the Company and your and the Company’s permitted successors
and assigns, although this Agreement will inure to the benefit of the Group.


    (j)        No Golden Parachute Payments; Application to the Appropriate
Federal Banking Agency. If any Payment would otherwise be a golden parachute
payment within the meaning of Section 18(k) of the Federal Deposit Insurance
Act, the Payment will not be made unless permitted under applicable law. The
Company will use best efforts promptly to apply to the appropriate federal
banking agency for a determination that any golden parachute payment is
permissible. Any Payment that is determined permissible will be paid in
accordance with its terms or, if due before the date of determination, will be
paid within 30 days of determination together with interest at the applicable
federal rate (as defined in Section 1274(d) of the Code).
